Exhibit 10.5

EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

This Eighth Amendment to Amended and Restated Loan Agreement (the "Eighth
Amendment") is entered into effective as of July 31, 2013 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and GREAT
WESTERN BANK, a South Dakota corporation ("Bank"). 

 

WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and

 

WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendment to Section 4.01.  Section 4.01 is hereby amended by
amending and restating Sections 4.0(G) in its entirety all as follows:

 

(G)Loan Debt Service Coverage Ratio.  Borrower shall, at all times, maintain a
"Debt Service Coverage Ratio" (Adjusted Net Operating Income divided by Imputed
Debt Service) of at least 1.20 to 1.00, which shall be tested at the end of each
month commencing with July 31, 2013.  "Adjusted Net Operating Income" is defined
as the net operating income of Borrower for the Hotels owned by the Hotel Owners
as of the end of the applicable fiscal quarter, for the preceding twelve (12)
month period, minus (a) an amount equal to four percent (4%) of gross room
revenues from the Hotels owned by the Hotel Owners as of the end of the
applicable fiscal quarter for furniture, fixtures and equipment reserve and (b)
an amount equal to four percent (4%) of gross room revenues from the Hotels
owned by the Hotel Owners as of the end of the applicable fiscal quarter for
management fees and expenses.  "Imputed Debt Service" is defined as (a) the
actual principal and interest payments on Term Loan 2 and Term Loan 4 required
for the twelve (12) month period following the applicable fiscal quarter and (b)
the annual principal and interest payments required to fully amortize the total
maximum amount that can be advanced to Borrower under the Revolving Loan,
regardless of the amount of the Revolving Loan that has been advanced to
Borrower, based on a twenty (20) year amortization using the then current
Revolving Loan Interest Rate.  If the Debt Service Coverage Ratio falls below
the requirement set forth in this paragraph, the Borrowing Base shall be
decreased so that the Debt Service Coverage Ratio meets the ratio set forth in
this paragraph, and any principal advanced in excess of the



 

GWB/Supertel

Eighth Amendment to Amended and

Restated Loan Agreement

DOCS/1205909.2 

--------------------------------------------------------------------------------

 

Borrowing Base amount will be immediately due and payable.  Borrower may request
approval from Bank, which Bank may approve or disapprove at its discretion, to
pledge additional real estate as Collateral for the Loans to maintain compliance
with the covenants and conditions of the Loan Documents or to cure any
non-compliance with any of the affirmative covenants in this Agreement.  The
request for approval to add additional Collateral shall not be deemed to affect
in any manner Bank's rights under this Agreement or the other Loan Documents for
the failure of Borrower to comply with the requirements of this Agreement.  With
respect to each parcel that will be substituted as Collateral for the Loans, the
requirements of Section 2.03 of this Agreement must be met to Bank's
satisfaction as to such parcel prior to such parcel being added as Collateral.

 

SECTION 2.  Hotel Release Price.  Notwithstanding any provision contained in the
Agreement to the contrary, in the event (i) a Hotel Owner enters into a purchase
agreement to sell a Hotel to an unrelated third party and (ii) at the time of
closing such sale there is no Event of Default or event which, with the passage
of time or giving of notice or both, would be an Event of Default, then Bank
will release its lien on such Hotel upon receipt of the greater of (i) the
release price for such Hotel as set forth on Exhibit "A" attached hereto and
(ii) the "Net Proceeds" from the sale of such Hotel.  "Net Proceeds" are defined
as the gross sales price, less reasonable and customary closing costs and sales
commission.

 

SECTION 3.  Deferred Payments.  The Hotel Owner has entered into a purchase
agreement to sell the Hotel located at 1710 Jefferson Street, Jefferson City,
Missouri (the "Jefferson City Hotel").  Borrower anticipates that the Net
Proceeds will be $1,201,250, which is less than the minimum release price of
$1,415,574 as set forth on Exhibit "A" attached hereto.  At the closing on the
sale, Bank will release its lien on the Jefferson City Hotel upon receipt of the
Net Proceeds in the estimated amount of $1,201,250.  By December 31, 2013,
Borrower shall pay to Bank the difference between the minimum release price of
$1,415,574 and the actual Net Proceeds received by Bank at closing.  Bank and
Borrower estimate such difference will be $214,324.

 

The Hotel Owner has entered into a purchase agreement to the sell the Hotel
located at 11610 West Dodge Road, Omaha, Nebraska (the "West Dodge Road
Hotel").  Borrower anticipates the Net Proceeds will be $1,505,000, which is in
excess of the minimum release price of $1,415,574 set forth on Exhibit "A"
attached hereto. At the closing on the sale, Bank will release its lien on the
West Dodge Road Hotel upon receipt of the minimum release price in the amount of
$1,415,574.  By December 31, 2013, Borrower shall pay to Bank the difference
between the actual Net Proceeds received by Borrower at closing and
$1,415,574.  Bank and Borrower estimate such difference will be $89,426.

 

Borrower's failure to pay the sums referred to in this Section 3 by December 31,
2013 shall constitute an "Event of Default" under the Agreement.  Bank shall
have no obligation to provide Borrower with notice and opportunity to cure such
default, and can immediately exercise all rights and remedies referred to in the
Agreement.  Furthermore, Bank's agreement to defer payment of all sums due as
described in Section 2 of this Amendment shall be effective only in the specific
instance for which it was made, and shall not obligate Bank to defer receipt of
the



 

GWB/Supertel

Eighth Amendment to Amended and

Restated Loan Agreement

2

DOCS/1205909.2 

--------------------------------------------------------------------------------

 

Net Proceeds from the sale of any other Hotel or to otherwise agree to release
its lien on a Hotel for less than the minimum release price set forth on Exhibit
"A" attached hereto. 

 

SECTION 4.Effectiveness.  The effectiveness of this Eighth Amendment is subject
to the condition precedent that Bank shall have received counterparts of this
Eighth Amendment duly executed by Borrower and Bank.

 

SECTION 5.Representations and Warranties of Borrower.  Borrower represents and
warrants as follows:

 

(a)Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

(b)The execution, delivery and performance by Borrower of this Eighth Amendment
and performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 

(c)No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Borrower of this Eighth Amendment or the
Agreement, as amended hereby.

 

(d)This Eighth Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 

(e)There is no pending or threatened action or proceeding affecting Borrower
before any court, governmental agency or arbitrator, which may materially
adversely affect the financial condition or operations of Borrower.

 

(f)No Event of Default listed in Section 5.01 of the Agreement has occurred and
is continuing.

 

SECTION 6.Reference to and Effect on the Agreement. 

 

(a)On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 

(b)Except as specifically amended above, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

 





 

GWB/Supertel

Eighth Amendment to Amended and

Restated Loan Agreement

3

DOCS/1205909.2 

--------------------------------------------------------------------------------

 

(c)The execution, delivery and effectiveness of this Eighth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement. 

 

SECTION 7.Execution in Counterparts.  This Eighth Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

 

SECTION 8. Governing Law.  This Eighth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, without regard
to its principles of conflict laws.

 

SECTION 9.Costs and Expenses.  Borrower agrees to pay on demand all costs and
expenses in connection with the preparation, execution, delivery and
administration of this Eighth Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Eighth Amendment
effective as of the first date written above.

 

BORROWER:

SUPERTEL HOSPITALITY, INC., a Virginia corporation

 

 

By:  /s/ Corrine L. Scarpello

Corrine L. Scarpello

Chief Financial Officer and Secretary

 

 

 

BANK:

GREAT WESTERN BANK, a South Dakota corporation

 

 

By:  /s/ Michael T. Phelps

Michael T. Phelps,

Vice President Business Banking

 

 

 

 

 

 





 

GWB/Supertel

Eighth Amendment to Amended and

Restated Loan Agreement

4

DOCS/1205909.2 

--------------------------------------------------------------------------------

 

Exhibit "A"

Minimum Release Price

 

Picture 1 [c545-20130930ex105ae8aecg1.jpg]

 



 

GWB/Supertel

Eighth Amendment to Amended and

Restated Loan Agreement

5

DOCS/1205909.2 

--------------------------------------------------------------------------------